WIGGINTON, Judge.
In this workers’ compensation appeal, the employer/carrier challenge the deputy commissioner’s award of temporary partial disability and wage loss benefits to claimant for his compensable back injury which occurred on July 27, 1982. We affirm.
The only competent evidence of claimant’s maximum medical improvement date is found in Dr. Mahan’s report and deposition, Ardmore Farms, Inc. v. Squires, 395 So.2d 268, 270 (Fla. 1st DCA 1981), such date given as February 25, 1983. That finding, coupled with sufficient competent record evidence of an adequate job search, requires our approval of the deputy’s award of TPD benefits for the period February 8, 1983, through February 25, 1983.
The E/C’s claim of error by the deputy in finding permanent impairment based on Dr. Mahan’s testimony is without merit. The doctor testified that although he applied the AMA Guides to claimant’s injury, the Guides did not take into consideration claimant’s physical condition con*1026sisting of a bulging disc that was definitely-connected with the accident and injury. He therefore relied on his training, experience and expertise in assigning claimant a permanent impairment rating. The testimony went unrebutted by the E/C. Under Trindade v. Abbey Road Beef ’N Booze, 443 So.2d 1007 (Fla. 1st DCA 1983), and Rhaney v. Dobbs House, Inc., 415 So.2d 1277 (Fla. 1st DCA 1982), Dr. Mahan’s testimony was competent to establish the requisite permanent impairment for wage loss. Cf. Maggard v. Simpson Motors, et al., 451 So.2d 529 (1984) (physician’s permanent impairment rating based solely on claimant’s subjective complaints of chronic pain not competent substantial evidence on which the deputy could base a finding of permanent impairment cognizable under provisions of chapter 440).
Finally, we find no error in the deputy commissioner’s award of wage loss benefits following claimant’s reaching MMI. There is competent substantial evidence establishing claimant’s work search as required by this Court’s holding in City of Clermont v. Rumph, 450 So.2d 573 (Fla. 1st DCA 1984).
AFFIRMED.
MILLS and SHIVERS, JJ., concur.